Broyles, C. J.
The defendant was convicted, in the criminal court of Fulton County, of the offense of operating a lottery, known as the number game, for the hazarding of money. lie obtained a writ of certiorari from the superior court. On the hearing thereof the certiorari was overruled, and that judgment is excepted to. Hie evidence, set forth in an exhibit attached to the petition for certiorari, authorized the verdict of guilty; and none of the assignments of error shows cause for a new trial. The judgment overruling’ the certiorari is

Affirmed.


MacIntyre and Querry, JJ., concur.